On Motion for Rehearing.
As the majority of the judges do not agree to an affirmance, but insist upon a reversal of the judgment, I am willing to concur, though I have not altogether changed my views.
Upon the effect of the statute, I gave this question careful consideration and wrote the opinion in Q. Flores & Son v. First State Bank of Mission, 266 S. W. 542. My - associates think that case is authority for the reversal of this case. I do not. It will be observed that there is a shade of difference in the two cases'.
In the Flores Case supra, one day before the court adjourned and three days after the' trial of the case, the appellee, both orally and in writing; requested the court to file his findings of facts and conclusions of law, and again on the 18th day of March, 1924, after the adjournment of the court, appellant made the same request, it being the last day the court had for filing the same, and still the request was not complied with. The court adjourned on the 8th day of March for the term. Ten days after adjournment a very full finding of the facts and conclusions of law were filed, which governed the court in rendering the judgment he did.
We say in the Flores Case, supra, “when the court fails to file his findings within 10 days from adjournment they may be properly disregarded,” citing authorities. In 'this case timely application was made to the eourf to-file his findings, which were filed on the 8th day of January, instead of the 5th day of January, and appellant did not apply for a transcript until the 13th day of March, about sixty days later, and in time to have been included in the transcript.
'It is provided in article 2247, R. S.:
“When demand is made therefor, the judge of a district or county court shall have ten days after adjournment of the term at which the cause was tried in said court in which to prepare his findings of fact and conclusions of law in cases tried before the court.”
The judge is given “ten days after adjournment of the term” in which to prepare and file the same. There is no penalty attached for such failure, but our courts have held a failure of the judge to so do is reversible error. It is also firmly settled that such omission must appear to have prevented the proper presentation of the questions involved in the appeal, or that it could have operated to the prejudice of the appellants, and Chief Justice Phillips, in the case of Barfield et al. v. S. E. Emery et al., 107 Tex. 306, 177 S. W. 952, 953, further said:
“We agree with the view expressed in the dissenting opinion of Ohief Justice Conner that it does not appear that the omission of the trial judge to duly file his conclusions. prevented a proper presentation of the questions involved in the appeal, or that it could h'ave operated to the prejudice of the appellants in that court. We are of opinion therefore that it did not in itself warrant a reversal of the judgment.” ■
Justice Fly said, in Crocker v. Crocker, 19 Tex. Civ. App. 296, 46 S. W. 870, 871: “There is, however, a full statement of facts in the record, and it does not appear that appellant was injured by the refusal to file the conclusions of law and fact. Bank v. Stout, 61 Tex. 567; Umscheid v. Scholz, 84 Tex. 265, 16 S. W. 1065.”
So the question at last is: Did appellant suffer any injury, since the findings were *1092filed in ample time to have been embraced in the record?
As my associates insist upon tbeir view and that the case should he reversed, and as I have no desire to be obstinate, the judgment of the court is set aside, and the cause is reversed and remanded.